DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on September 09, 2021 has been entered. Claims 1-21 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-11, 15, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Own et al. [US 9997331 B1, hereafter Own] .
As per Claims 1, 11 and 16, Own teaches a vision inspection system (See fig.
1) comprising:
a platform 15 supporting parts 20 for inspection at an inspection zone;

inspection station including an imaging device to image the parts on the platform; and 
a vision inspection controller receiving images from the imaging device (Column
4 lines 4-11), the vision inspection controller including an auto focus module for
orienting the imaging device relative to the inspection zone, the auto focus module
determining a working distance for the imaging device from the inspection zone
(Column 14 line 65 — Column 15 line 38), the auto focus module calculating an image
contrast score of pixel values of the images at various working distances from the
inspection zone, the vision inspection controller causing the inspection station to
operate the imaging device at an imaging working distance corresponding to the
working distance associated with the highest image contrast score (See fig. 8, Column
14 line 65 — Column 16 line 40), wherein future imaging of the parts of performed at the determined imaging working distance (Column 13 lines 17-28).
As per Claim 2, Own teaches the vision inspection system of claim 1, wherein
the auto focus module converts the images to grayscale images and calculates the
image contrast score based on the pixel values of the grayscale image (Column 13 lines
21-43).
As per Claim 3, Own teaches the vision inspection system of claim 1, wherein
the vision inspection controller causes the imaging device to image the inspection zone
at at least three positions at corresponding working distances from the inspection zone
(Column 14 line 65 — Column 15 line 38).
	As per Claim 4, Own teaches the vision inspection system of claim 3, wherein
the imaging positions include a first position, a second position, and a third position, the

being located at a second spacing from the second position, the first spacing being equal to the second spacing (Column 14 line 65 - Column 15 line 38, wherein the scope
is focus adjustable).
As per Claim 9, Own teaches the vision inspection system of claim 1, wherein
the inspection station includes an imaging device locator positioning the imaging device
relative to the inspection zone, the imaging device locator automatically moving the
imaging device to the varying working distances and the imaging working distance
(Column 21 lines 30-39).
As per Claim 10, Own teaches the vision inspection system of claim 1, wherein
the vision inspection controller includes an artificial intelligence learning module
operated to update imaging of the parts based on the images received from the imaging
device and based on inputs from the auto focus module (Column 21 lines 30-49).
As per Claims 15 and 20, Own teaches the vision inspection system of claim
11, wherein the one or more processors configured to capture the first image are
configured to capture a first RGB image, the auto focus module further comprising one
or more processors configured to converting the first RGB image to a first grayscale
image, the one or more processors configured to calculate the first image contrast score
are configured to calculate the first image contrast score of the first grayscale image,
and wherein the one or more processors configured to capture the second image are
configured to capture a second RGB image, the auto focus module further comprising
one or more processors configured to converting the second RGB image to a second
grayscale image, the one or more processors configured to calculate the second image

second grayscale image (Column 13 lines 21-43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 12-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Own as applied in claims 1, 11 and 16 above, in view of Yamashita [US 20080037860 A1].
As per Claims 5, 13 and 18, Own teaches the vision inspection, system of claim
1.
Own does not explicitly teach wherein the image contrast score is determined
based on a sum of squared difference (SSD) of the pixel values of the images.
Yamashita teaches the image contrast score is determined based on a sum of
squared difference (SSD) of the pixel values of the images (Para 15).

the invention was made to incorporate the analysis method as claimed in order to
improve the result of inspection.
As per Claims 6, 7, 12 and 17, Own teaches the vision inspection system of
claim 1.
Own does not explicitly teach wherein the image contrast score is calculated as
an absolute difference between the pixel values of the images.
Yamashita teaches wherein the image contrast score is calculated as an
absolute difference between the pixel values of the images (Para 15).
Yamashita discloses the claimed invention except for specified matrix magnitude.
It would have been an obvious matter of design choice to set the magnitude as claimed,
since applicant has not disclosed that a 3X3 matrix solves any stated problem or is for
any particular purpose and it appears that the invention would perform equally well with
other magnitudes.
Therefore, it would have been obvious to one of ordinary skill in the art at time
the invention was made to incorporate the analysis method as claimed in order to
improve the result of inspection.
As per Claims 8, 14 and 19, Own teaches the vision inspection system of claim
1.
Own does not explicitly teach wherein the images have pixel values given as
shown in the formula: and wherein the auto focus module calculates a sum of squared
difference (SSD) of the pixel values using the equation as claimed:
Yamashita teaches if a correlation matrix is calculated by use of the weighted

matrix can be shown as the equation 9 (Para 82).
Yamashita discloses the claimed invention except for specified formula. It would
have been an obvious matter of design choice to use a formula as claimed, since
applicant has not disclosed that specified formula solves any stated problem or is for
any particular purpose and it appears that the invention would perform equally well with
other formulas.
Therefore, it would have been obvious to one of ordinary skill in the art at time
the invention was made to incorporate the analysis method as claimed in order to
improve the result of inspection.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed September 09, 2021 have been fully considered but they are not persuasive. 
In the remark section, with respect to claim 1, Applicant argued that A) the prior art to Own does not teach calculating an image contrast score and determining an imaging working distance from various working distances corresponding to the working distance associated with the highest image contrast score to image future parts at the 
Regarding claim 11, Applicant argued that Own does not disclosed one or more processors configured to compare a first image contrast score and a second image contrast score to determine which has a higher image contrast score, wherein the inspection station operates the imaging device at an imaging working distance equal to the working distance associated with the higher image contrast score to image the parts after the imaging working distance is determined.
Regarding claim 16, Own does not teach the method steps of comparing the first image contrast score and the second image contrast score to determine which has a higher image contrast score value, and operating the imaging device at an imaging working distance equal to the working distance associated with the higher image contrast score value to image the parts after the imaging working distance is determined.
The Examiner respectfully disagrees. Owe clearly disclosed that the distance of the focused spot from the final optical focusing element is referred to as the “working distance.” (Column 13 lines 17-28). Owe also disclosed that the controller may receive one or more images from the detectors (such as detectors 190A-E) to be processed computationally (Column 15 lines 8-10). Owe further disclosed that the controller may use the imaging metadata to modify parameters to improve image quality, such as, for example, to autofocus the image at the elevation of sub-area. several sub-images (images for comparison) taken in a particular area to determine (calculate) the magnitude and direction of focus error. Using this information, microscope 10 can generate a final well-focused sub-image (highest image contrast score) that will be used for evaluation of the sample itself. microscope 10 may use any number of sub-images of a sample to determine imaging metadata (for comparison). The sub-images may cover any desired variation range for a particular parameter (Column 25 lines 29-45). Therefore, Applicant’s argument on the above points is not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/Primary Examiner, Art Unit 2882